Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 6, 2005, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim pursuant to Labor Law §527.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim pursuant to Labor Law § 527. The record establishes that during claimant’s base period of April 1, 2003 to March 31, 2004, he was credited with earnings of $1,536.19 received during the second quarter of 2003. Although it is undisputed that claimant worked during the first quarter of 2004, January 1, 2004 to March 31, 2004, remuneration for such employment was not received until the second quarter of 2004 and, therefore, such amount was properly excluded from his base period.. Claimant contends that had he received such wages in a timely fashion, they would have been attributable to the first quarter of 2004 and included in his base period. Nevertheless, Labor Law § 516 provides that “ ‘wages paid’ or ‘remuneration paid’ shall, for the purposes of [the unemployment insurance law], be deemed paid on the date such payments are made.” Accordingly, inasmuch as claimant did not work in at least two calendar quarters during the base period and did not receive sufficient earnings within that period, the Board’s decision will not be disturbed (see Labor Law § 527; Matter of Nieblas [Commissioner of Labor], 21 AD3d 1193, 1194 [2005]; Matter of Paterson [Commissioner of Labor], 14 AD3d 751, 753 [2005]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.